DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

 ALEXIS CANTORE, a minor, by and through her natural parents and
      legal guardians, FELIX and BARBARA CANTORE; and
     FELIX CANTORE and BARBARA CANTORE, individually,
                           Appellants,

                                   v.

 WEST BOCA MEDICAL CENTER, INC., d/b/a WEST BOCA MEDICAL
      CENTER; and VARIETY CHILDREN'S HOSPITAL, d/b/a
               MIAMI CHILDREN'S HOSPITAL,
                         Appellees.

                            No. 4D13-1985

                           [August 8, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lucy Chernow Brown, Judge; L.T. Case No.
502010CA024815XXXXMB.

   Philip M. Burlington and Andrew A. Harris of Burlington &
Rockenbach, P.A., West Palm Beach, and Linda A. Alley of Schlesinger Law
Offices, P.A., Fort Lauderdale, for appellants.

  Michael K. Mittelmark and Meghan K. Zavoina of Michaud, Mittelmark,
Marowitz & Asrani, P.L.L.C., Boca Raton, for appellee West Boca Medical
Center, Inc., d/b/a West Boca Medical Center.

   Elliot H. Scherker, Julissa Rodriguez and Stephanie L. Varela of
Greenberg Traurig, P.A., Miami, and Norman M. Waas and Scott E.
Solomon of Falk, Waas, Hernandez, Cortina, Solomon & Bonner, P.A.,
Coral Gables, for appellee Variety Children’s Hospital, d/b/a Miami
Children’s Hospital.

         ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

   Pursuant to the mandate issued by our supreme court, we reverse and
remand for a new trial in accordance with Cantore v. West Boca Medical
Center, Inc., 242 So. 3d 1032 (Fla. 2018).
WARNER, MAY and KLINGENSMITH, JJ., concur.




                                  2